

Exhibit 10.59
Contract #6082
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
This TRANSPORTATION SERVICE AGREEMENT, hereinafter referred to as "Agreement,"
is made and entered into by and between Enable Mississippi River Transmission,
LLC, a Delaware limited liability company, hereinafter called "MRT," and Spire
Missouri, Inc, a Missouri corporation, hereinafter called "Customer."
In consideration of the mutual covenants herein contained, the parties hereto
agree that MRT shall transport for Customer, on a firm basis, and Customer shall
furnish, or cause to be furnished, to MRT natural gas for such transportation
during the term hereof, at the rates and on the terms and conditions hereinafter
provided.
1)    TERM
Effective Date: August 1st, 2018
Primary Term End Date: The end of the Day on July 31st, 2019
Evergreen/Term Extension?    No
2)    QUANTITIES
Maximum Daily Quantity (MDQ):    75,000 Dth/D
Rate Zone Capacities: See Exhibit A
3)    RECEIPT AND DELIVERY POINTS
See Exhibit A
4)    RATE
Service hereunder shall be provided pursuant to Rate Schedule FTS. Customer
shall pay, or cause to be paid, to MRT each month for all services provided
hereunder the maximum applicable rate and any other charges specified in MRT's
FERC Gas Tariff, as on file and in effect from time to time ("Tariff"), for
seryices rendered hereunder, unless otherwise agreed (either in writing or
electronically via the Internet as required by MRT) by MRT and Customer in an
Exhibit B, or other format provided for in MRT's Tariff, in effect during the
term of this Agreement, or in a capacity release award.
5)    ADDRESSES
 
For Notices to Customer:
Spire Missouri, Inc
Attn: Director, Gas Supply
700 Market Street, 3rd Floor
St. Louis, Missouri 63101
Phone: 314-349-2903
Facsimile: 314-658-8466
Email: justin.powers@spireenergy.com

For Invoices to Customer:
Spire Missouri, Inc
Attn: Gas Supply
700 Market Street, 3rd Floor
St. Louis, Missouri 63101
Phone: 314-658-8465
Facsimile: 314-658-8466





Page 1 of 5






--------------------------------------------------------------------------------









Contract #6082
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
(continued)
MRT's wire transfer information and addresses for notices and payments shall be
located on MRT's Internet web site.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the last date
shown below.
ENABLE MISSISSIPPI RIVER TRANSMISSION, LLC
 
SPIRE MISSOURI, INC.
 
 
 
 
 
By:
/s/ Mike Stoll
 
By:
/s/ George Godat
Name:
Mike Stoll
 
Name:
George Godat
Title:
Senior Director, Commercial T&S
 
Title:
Vice President Gas Supply
Date:
6/28/18
 
Date:
6-26-18









Page 2 of 5






--------------------------------------------------------------------------------







Contract #6082
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
GENERAL TERMS AND CONDITIONS
1)
Upon termination hereof for whatever reason, Customer agrees to stop delivering
gas to MRT for transportation hereunder. In addition, upon termination of this
Agreement, Customer agrees that it will thereafter make no further demand for
service hereunder and MRT agrees that it will make no further demand for the
continuation of services or any payment related thereto, other than payments
which are due with respect to any services previously provided. Customer agrees
to cooperate with and assist MRT in obtaining whatever regulatory approvals and
authorizations, if any, are necessary or appropriate in view of such termination
and abandonment of service hereunder.

2)
Termination of this Agreement shall not relieve either party of any obligation
that might otherwise exist to correct any volume imbalance hereunder nor relieve
Customer of its obligation to pay any monies due hereunder to MRT.

3)
In accordance with the terms and conditions of Section 17 of the General Terms
and Conditions ("GT&C'') of MRT's Tariff, if Customer fails to pay within thirty
(30) days after payment is due all of the amount of any bill for service
rendered by MRT hereunder, MRT, upon ten (10) days' prior written notice to
Customer, may suspend further receipt and/or delivery of gas until such past due
amount is paid, or satisfactory credit arrangements have been made in accordance
with Section 5 of the GT&C. If Customer fails to pay or make satisfactory credit
arrangements within such ten (10) day notice period, MRT, in addition to any
other remedy it may have hereunder, may, upon thirty (30) days' written notice
to Customer, terminate this Agreement and cease further receipt and/or delivery
of gas on behalf of Customer.

4)
Service hereunder shall be provided pursuant to Rate Schedule FTS of MRT's
Tariff. Customer will provide Fuel Use and LUFG.

5)
This Agreement shall be subject to the provisions of the applicable rate
schedule as well as the GT&C, and such provisions are incorporated herein by
this reference. Any curtailment of transportation service hereunder shall be in
accordance with the priorities set out in MRT's GT&C. To the extent not
inconsistent with effective law, MRT shall have the right to determine the
priority and/or scheduling of the transportation service under this Agreement
and to revise the priority and/or scheduling of this transportation service from
time to time.

6)
MRT shall have the right at any time and from time to time to file and place
into effect unilateral changes or modifications in the rates and charges, and
other terms and conditions of service hereunder, as set forth in the applicable
rate schedule and in the GT&C, in accordance with the Natural Gas Act or other
applicable law. In the event that MRT places on file with the Commission another
rate schedule which may be applicable to service rendered hereunder, then MRT,
at its option, may, from and after the effective date of such rate schedule,
utilize such rate schedule in the performance of this Agreement. Such rate
schedule or superseding rate schedule(s) and any revisions thereof which shall
be filed and become effective shall apply to and be a part of this Agreement.
MRT shall have the right to propose, file and make effective with the
Commission, or other body having jurisdiction, changes and revisions of any
effective rate schedule(s) and/or GT&C, or to propose, file, and make effective
superseding rate schedules and/or GT&C, for the purpose of changing the rates,
charges, and other provisions thereof effective as to Customer.

7)
Customer may deliver or cause to be delivered to MRT a maximum receipt point
quantity at the Receipt Points described herein, and MRT shall redeliver
thermally equivalent quantities at the Delivery Points described herein.
Customer also may deliver or cause to be delivered to MRT additional quantities
at the Receipt Points for applicable Fuel Use and LUFG retentions. A maximum
delivery point quantity is also specified for each MRT delivery point. For firm
service, except as provided in Section 5.4(c)(ii) of the General Terms and
Conditions of MRT's Tariff, the sum of all individual maximum receipt point
quantities shall not exceed the maximum receipt point quantities in the
aggregate. For firm service, except as provided in Section 5.4(c)(ii) of the
General Terms and Conditions of MRT's Tariff, the sum of all individual maximum
delivery point quantities shall not exceed the maximum daily quantity set forth
in this Agreement.

8)
For firm service, Secondary Receipt and Secondary Delivery Points are available
to Customer pursuant to the GT&C of MRT's Tariff. Customer agrees to pay any
additional charges applicable to its utilization of a Secondary Receipt Point.

9)
Except as provided in this paragraph, this Agreement shall not be assigned by
Customer in whole or in part without MRT's prior written or electronic consent,
which consent shall not be unreasonably withheld. Customers under Rate Schedules
FTS and SCT may release their capacity consistent with the terms and conditions
of the applicable rate

Page 3 of 5






--------------------------------------------------------------------------------





Contract #6081
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
GENERAL TERMS AND CONDITIONS
(continued)
schedule and the GT&C of MRT's tariff. Additionally, Customer may request that
MRT consent to Customer's assignment of this Agreement, in whole, to an entity
affiliated with Customer. For firm contracts, MRT will only consent
to assignment of the contract to a Customer's affiliate, subject to the
assignee's satisfaction of the criteria in Section 5.4(k), GT&C, in the
situation in which, after Customer obtains the contract, a corporate
reorganization results in a transfer to an affiliate of the function for which
the capacity was obtained. Any entity that succeeds by purchase, merger,
consolidation or otherwise to the properties of Customer, substantially as an
entirety, shall be entitled to the rights and shall be subject to the
obligations of its predecessors in title under this Agreement. In addition to
all other rights and remedies, MRT may terminate the Agreement Immediately if it
is assigned by Customer without MRT's consent, whether the assignment or
contract be voluntary or by operation of law or otherwise. Subject to the above,
the respective rights and obligations of the parties under the Agreement shall
extend to and be binding upon their heirs, successors, assigns and legal
representatives.
10)
Any notice, statement, or bill provided for in this Agreement shall be in
writing and shall be considered as delivered when hand•delivered or when
received by the other party if mailed by United States mail, postage prepaid, to
the addresses specified herein (unless and until either party notifies the
other, In writing, of a change in its address). Additionally, notices shall be
considered as delivered, if received, when sent via facsimile or through other
electronic means.

11)
Each party shall notify the other in writing of the name, address, telephone
number, facsimile number and e-mail address of the person or persons who shall
have authority to act for such party in connection with this Agreement, and
operating notices shall thereafter be served upon such person or persons.

12)
This Agreement constitutes the entire agreement between the parties and no
waiver, representation or agreement, oral or otherwise, shall affect the subject
matter hereof unless and until such waiver, representation or agreement Is
reduced to writing or, if MRT permits or requires, otherwise memorialized via
electronic means, and executed by authorized representatives of the parties. No
waiver by either Customer or MRT of any one or more defaults by the other in
performance of any of the provisions of the Agreement shall operate or be
construed as a waiver of any other existing or future default or defaults,
whether of a like or of a different character.

13)
THE INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MISSOURI, EXCLUDING CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.

14)
For firm service, Exhibit A attached hereto is incorporated into this Agreement
in its entirety.

Page 4 of 5






--------------------------------------------------------------------------------







Contract #6082
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
EXHIBIT A
Primary Path(s)
 
 
 
From: TGT BOARDWALK #90722
 
To: PERRYVILLE - EGT #805596
 
 
STORAGE #805607
 
 
 
 
Line Capacity
 
 
 
Main
75,000 Dth/D
 
 
 
 
 
 
Line Priority
 
 
 
Main Line/Field Zone
75,000 Dth/D
 
 
 
 
 
 
Rate Zone Capacity
 
 
 
Field
75,000 Dth/D
 
 
 
 
 
 
Primary Receipt Point(s)
Maximum Quantity (Dth/D)*
Primary Delivery Point(s)
Maximum Quantity (Dth/D)*
GLENDALE - EGT #805547
50,000
PERRYVILLE - EGT #805596
75,000
TGT BOARDWALK #90722
25,000
STORAGE #805607
75,000



* On any day MRT shall not be obligated to receive or deliver a cumulative
quantity in excess of the MDQ set forth in this Agreement.
ENABLE MISSISSIPPI RIVER TRANSMISSION, LLC
 
SPIRE MISSOURI, INC.
 
 
 
 
 
By:
/s/ Mike Stoll
 
By:
/s/ George Godat
Name:
Mike Stoll
 
Name:
George Godat
Title:
Senior Director, Commercial T&S
 
Title:
Vice President Gas Supply
Date:
6/28/18
 
Date:
6-26-18





EFFECTIVE August 1st, 2018






Page 5 of 5


